Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is being considered by the examiner.
Claim Objections
Claims 8 and 11 objected to because of the following informalities:
Claim 8 recites “I1 = (k x ΔI) + I2” in line 2 of the claim 8. For clarity and consistency, it is suggested to add comma “,” . For example, “I1 = (k x ΔI) + I2,”.
Claim 11 recites “estimating the first low-side current level at the first time when the , wherein in estimating the low-side current level,” in lines 14-15 of the claim 11, page 15. For clarity and consistency, it is suggested to change with for example “estimating the first low-side current level at the first time 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. Pub. No.: US 2012/0229107 A1 (hereinafter Chen et al.) in view of Kasturi Pub. No.: US 2021/0159788 A1 (hereinafter Kasturi).

Regarding claim 1, Chen et al. discloses a power system for an information handling system (fig.4: system 400, paras. [0006], [0019]), the power system comprising: 
a power control module (fig.1: 106) configured to receive a current level signal (figs. 2, 3: IL 306) and to provide a pulse-width modulation (PWM) signal (fig.1: para. [0008] indicates a PWM control signal from a PWM controller 106) in response to the current level signal; and a power stage (fig.1: 102) including a switching power converter (202) having a high-side switch (210) and a low-side switch (208), a driver circuit (fig.1: 104, fig.2: 211) configured to receive the PWM signal and to drive the switching power 
wherein the power system is configured to turn on the low-side switch (figs.2, 3: 208, 302) at a first time, and to estimate a first low-side current level (312) at the first time (para. [0018]), wherein in estimating the first low-side current level, the power system is further configured to detect a second low-side current level (314) at a second time while the low-side switch is turned on (302), the second time being after the first time, and to detect a third low-side current level (316) at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level (312) is estimated based upon the second and third low-side current levels (fig.3: 314, 316, paras. [0017] and [0018]).  
Chen et al. fails to disclose wherein the power system is configured to turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power system is further configured to detect a second low-side current level at a second time while the low-side switch is turned on, the second time being after the first time, and to detect a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels.  
Kasturi discloses wherein the power system is configured to turn on the low-side switch (fig.1: LS) at a first time (fig.2: t1), and to estimate a first low-side current level a second time (fig.2: t2) while the low-side switch is turned on, the second time (t2) being after the first time (t1), and to detect a third low-side current level (ILS) at a third time (fig.2: t3) while the low-side switch is turned on (fig.1: LS, t1-t3), wherein the third time (t3) is after the second time (t2), and wherein the first low-side current level (fig.2: tBLANK of ILS) is estimated based upon the second and third low-side current levels (fig.2: t2 and t3 of ILS, e.g. see abstract indicates the estimated slope and the first and second samples are combined to produce an estimate of the current for the entire conduction interval of the power switch, including the blanked interval, paras. [0006], [0023] and [0040]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein the power system is configured to turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power system is further configured to detect a second low-side current level at a second time while the low-side switch is turned on, the second time being after the first time, and to detect a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).


Kasturi discloses the power system of claim 1, wherein a first duration of time (fig.2: tBLANK) between the first time (fig.2: t1) and the second time (t2, para. [0041]) is provided to permit noise on the low-side switch to subside (para. [para. [0031], para. [0032] indicates the blanking interval is set so as to avoid noise/ringing associated with the turn-on transition of the low-side switch LS).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “a first duration of time between the first time and the second time is provided to permit noise on the low-side switch to subside” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 3, Chen et al. fails to disclose wherein in estimating the first low-side current level, the power system is further configured to determine a current difference between the second low-side current level and the third low-side current level.  
Kasturi discloses the power system of claim 2, wherein in estimating the first low-side current level (fig.2: tBLANK), the power system is further configured to determine a current difference between the second low-side current level and the third low-side current level (e.g. see fig.2: iLS, t3-t2, para. [0041] indicates the voltage VDS_LS across 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein in estimating the first low-side current level, the power system is further configured to determine a current difference between the second low-side current level and the third low-side current level” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 4, Chen et al. fails to disclose wherein in estimating the first low-side current level, the power system is further configured to divide the current difference by a second duration of time between the second time and the third time. 
 	Kasturi discloses the power system of claim 3, wherein in estimating the first low-side current level (fig.2: tBLANK), the power system is further configured to divide the current difference by a second duration of time between the second time and the third time (e.g. see fig.2: iLS, t3-t2, para. [0041] indicates the voltage VDS_LS across the low-side switch LS may be used between times t2 and t3 for estimating a slope of the current ILS and for estimating an absolute current at particular sample points in time). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein in estimating the first low-side current level, the power system is further configured to divide the current difference by a second duration of time between 

Regarding claim 7, Chen et al. fails to disclose wherein the first duration of time is different from the second duration of time.  
Kasturi discloses the power system of claim 4, wherein the first duration of time (fig.2: t1-t2, tBLANK, para. [0023]) is different from the second duration of time (fig.2: t2-t3, ILS, para. [0040]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein the first duration of time is different from the second duration of time” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 9, Chen et al. fails to disclose wherein the power stage provides the estimate.  
Kasturi discloses the power system of claim 1, wherein the power stage (fig.1: 110) provides the estimate (paras. [0024], [0039] and [0062] indicate estimate).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein the power stage provides the estimate” as taught by Kasturi 


Regarding claim 10, Chen et al. fails to disclose wherein the power control module provides the estimate.  
Kasturi discloses the power system of claim 1, wherein the power control module (para. [0029] indicates a controller, para. [0035] indicates timing generator 420, paras. [0044], [0070]) provides the estimate (paras. [0023], [0034], [0036], [0062] indicates estimate).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein the power control module provides the estimate” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 11, Chen et al. discloses a method (e.g. see claim 15 indicates a method), comprising: 
receiving, by a power control module (fig.1: 106) of a power system (fig.4: system 400, paras. [0006], [0019]), a current level signal (figs. 2, 3: IL 306); providing, by the power control module, a pulse-width modulation (PWM) signal (fig.1: para. [0008] 
receiving, by a driver circuit (fig.1: 104, fig.2: 211) of a power stage (fig.1: 102) of the power system, the PWM signal, 
wherein the power stage includes a switching power converter (202) having a high-side switch (210) and a low-side switch (208); 
driving, by the driver circuit (fig.1: 104, fig.2: 211), the switching power converter based upon the PWM signal; 
detecting, by a current sensing circuit (112) of the power stage, a low-side current level (fig.3: Real VLD signal 310, para. [0018]) on the low-side switch (208); 
providing, by the current sensing circuit (112), the current level signal, wherein the current level signal includes the low-side current level (fig.3: Real VLD signal 310, para. [0018]); 
turning on the low-side switch (208) at a first time (fig.3: 302); and 
estimating the first low-side current level (fig.3: 310) at the first time (para. [0018]) when the , wherein in estimating the low-side current level, the method further comprises: 
detecting a second low-side current level (314) at a second time while the low-side switch is turned on, the second time being after the first time; and 
detecting a third low-side current level (316) at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level (312) is estimated based upon the second and third low-side current levels (fig.3: 314, 316, paras. [0017] and [0018]).  
Chen et al. fails to disclose turning on the low-side switch at a first time; and 
the first time when the , wherein in estimating the low-side current level, the method further comprises: 
detecting a second low-side current level at a second time while the low-side switch is turned on, the second time being after the first time; and 
detecting a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels.  
Kasturi discloses turning on the low-side switch (fig.1: LS) at a first time (fig.2: t1); and 
estimating the first low-side current level (fig.2: ILS) at the first time (t1) when the , wherein in estimating the low-side current level (ILS), the method further comprises: 
detecting a second low-side current level (ILS) at a second time (fig.2: t2) while the low-side switch (LS) is turned on, the second time (t2) being after the first time (t1); and 
detecting a third low-side current level (ILS) at a third time (fig.2: t3) while the low-side switch (fig.1: LS) is turned on, wherein the third time (t3) is after the second time (t2), and wherein the first low-side current level (fig.2: tBLANK of ILS) is estimated based upon the second and third low-side current levels (fig.2: t2 and t3 of ILS, e.g. see abstract indicates the estimated slope and the first and second samples are combined to produce an estimate of the current for the entire conduction interval of the power switch, including the blanked interval, paras. [0006], [0023] and [0040]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “turning on the low-side switch at a first time; and estimating the first the first time when the , wherein in estimating the low-side current level, the method further comprises: detecting a second low-side current level at a second time while the low-side switch is turned on, the second time being after the first time; and detecting a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 12, Chen et al. fails to disclose providing a first duration of time between the first time and the second time to permit noise on the low-side switch to subside.  
Kasturi discloses the method of claim 11, further comprising: providing a first duration of time (fig.2: TBLANK) between the first time (fig.2: t1) and the second time (t2, para. [0041]) to permit noise on the low-side switch to subside (para. [para. [0031], para. [0032] indicates the blanking interval is set so as to avoid noise/ringing associated with the turn-on transition of the low-side switch LS).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “providing a first duration of time between the first time and the second time to permit noise on the low-side switch to subside” as taught by Kasturi for the purpose 

Regarding claim 13, Chen et al. fails to disclose wherein in estimating the first low-side current level, the method further comprises: 
determining a current difference between the second low-side current level and the third low-side current level.  
Kasturi discloses the method of claim 12, wherein in estimating the first low-side current level (fig.2: tBLANK), the method further comprises: 
determining a current difference between the second low-side current level and the third low-side current level (e.g. see fig.2: iLS, t3-t2, para. [0041] indicates the voltage VDS_LS across the low-side switch LS may be used between times t2 and t3 for estimating a slope of the current ILS and for estimating an absolute current at particular sample points in time).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “wherein in estimating the first low-side current level, the method further comprises: determining a current difference between the second low-side current level and the third low-side current level” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).


dividing the current difference by a second duration of time between the second time and the third time.  
Kasturi discloses the method of claim 13, wherein in estimating the first low-side current level (fig.2: tBLANK), the method further comprises: 
dividing the current difference by a second duration of time between the second time and the third time (e.g. see fig.2: iLS, t3-t2, para. [0041] indicates the voltage VDS_LS across the low-side switch LS may be used between times t2 and t3 for estimating a slope of the current ILS and for estimating an absolute current at particular sample points in time).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “wherein in estimating the first low-side current level, the method further comprises: dividing the current difference by a second duration of time between the second time and the third time” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 17, Chen et al. fails to disclose wherein the first duration of time is different from the second duration of time.  

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “wherein the first duration of time is different from the second duration of time” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 19, Chen et al. fails to disclose wherein the estimate is provided by one of the power control module and the power stage.  
Kasturi discloses the method of claim 11, wherein the estimate (paras. [0023], [0034], [0036], [0062] indicates estimate and paras. [0024], [0039] and [0062] indicate estimate) is provided by one of the power control module (para. [0029] indicates a controller, para. [0035] indicates timing generator 420, paras. [0044], [0070]) and the power stage (fig.1: 110).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Chen et al.’s invention with “wherein the estimate is provided by one of the power control module and the power stage” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Regarding claim 20, Chen et al. discloses a power stage (fig.1: 102) comprising: 
a switching power converter (fig.2: 202) having a high-side switch (210) and a low-side switch (208); 
a driver circuit (fig.1: 104, fig.2: 211) configured to receive a pulse-width modulated (PWM) signal (fig.1: para. [0008] indicates a PWM control signal from a PWM controller 106) and to drive the switching power converter based upon the PWM signal; and 
a current sensing circuit (112) configured to detect a low-side current level (fig.3: Real VLD signal 310, para. [0018]) on the low-side switch (208), and to provide the current level signal (fig. 3: IL 306), wherein the current level signal (306) includes the low-side current level (fig.3: REAL VLD 310); 
wherein the power stage is configured turn on the low-side switch (figs.2, 3: 208, 302) at a first time, and to estimate a first low-side current level (312) at the first time (para. [0018]), wherein in estimating the first low-side current level, the power stage is further configured to detect a second low- side current level (314) at a second time while the low-side switch is turned on (302), the second time being after the first time, and to detect a third low-side current level (316) at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level (312) is estimated based upon the second and third low-side current levels (fig.3: 314, 316, paras. [0017] and [0018]).
Chen et al. fails to disclose wherein the power stage is configured turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power stage is further configured a second time while the low-side switch is turned on, the second time being after the first time, and to detect a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels.
Kasturi discloses wherein the power stage is configured turn on the low-side switch (fig.1: LS)  at a first time (fig.2: t1), and to estimate a first low-side current level (fig.2: ILS) at the first time (t1), wherein in estimating the first low-side current level, the power stage is further configured to detect a second low- side current level (ILS) at a second time (fig.2: t2) while the low-side switch is turned on, the second time (t2) being after the first time (t1), and to detect a third low-side current level (ILS) at a third time (fig.2: t3) while the low-side switch is turned on (fig.1: LS, t1-t3), wherein the third time (t3) is after the second time (t2), and wherein the first low-side current level (fig.2: tBLANK of ILS) is estimated based upon the second and third low-side current levels (fig.2: t2 and t3 of ILS, e.g. see abstract indicates the estimated slope and the first and second samples are combined to produce an estimate of the current for the entire conduction interval of the power switch, including the blanked interval, paras. [0006], [0023] and [0040]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Chen et al.’s invention with “wherein the power stage is configured turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power stage is further configured to detect a second low- side current level at a second time while the low-side switch is turned on, a third time while the low-side switch is turned on, wherein the third time is after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels” as taught by Kasturi for the purpose of providing a positive voltage and/or so as to have a voltage level that is high enough to avoid potential undesirable effects from noise (para. [0031] of Kasturi).

Allowable Subject Matter
8.	Claims 5, 6, 8, 15, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior arts of record fail to disclose wherein the first duration of time is equal to the second duration of time.
Claim 6 depends on claim 5 therefore these claims are also allowable as being dependent on an allowable base claim.
Regarding claim 8, prior arts of record fail to disclose wherein the first low-side current level is estimated as: 
I1 = (k x ΔI) + I2
where I1 is the estimated first low-side current level, I2 is the second low-side current level, Δl is the current difference, and: 
k=T1/T2 


Regarding claim 15, prior arts of record fail to disclose wherein the first duration of time is equal to the second duration of time.  
Claim 16 depends on claim 15 therefore these claims are also allowable as being dependent on an allowable base claim.
Regarding claim 18, prior arts of record fail to disclose wherein the first low-side current level is estimated as: 
I1 = (k x ΔI) + I2,
where I1 is the estimated first low-side current level, I12 is the second low-side current level, Δl is the current difference, 
k=T1/T2, 
where T1 is the first duration of time, and T2 is the second duration of time.  

Examiner's Note:
10.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
.
Conclusion
12.	The prior art made of record (see attached PTO-892, C, D) and not relied upon is considered pertinent to applicant's disclosure.
Upadhyaya Pub. No.: US 20210408911 A1 discloses the controller receives a current sense voltage signal measured across a sense resistor to generate a sense current signal indicative of the current flowing through the inductors of the stage as shown in fig.1.
CONTACT INFORMATION
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (03/03/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837